Exhibit 10.1
 


CREDIT AGREEMENT SUPPLEMENT
 
CREDIT AGREEMENT SUPPLEMENT, dated as of December 14, 2012 (this “Credit
Agreement Supplement”), by and among CENVEO CORPORATION, a Delaware corporation
(the “Borrower”), CENVEO, INC., a Colorado corporation, BANK OF AMERICA, N.A.,
as Administrative Agent (“Administrative Agent”) under the Credit Agreement (as
defined below), each Incremental Term Loan Lender (as defined below) and each of
the other Loan Parties that is a party hereto.
 
RECITALS:
 
WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of December 21, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Cenveo, Inc., a Colorado corporation, each Lender from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement);
 
WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting an increase to the Term B Facility pursuant to Section 2.14(a) of the
Credit Agreement;
 
WHEREAS, pursuant to Section 2.14(c) of the Credit Agreement, the Borrower may
obtain incremental term loan commitments to increase any existing Term Facility
by, among other things, entering into a Credit Agreement Supplement in
accordance with the terms and conditions of the Credit Agreement;
 
WHEREAS, the Borrower has requested an increase in the Term B Facility in an
aggregate principal amount of $15,000,000 (the “Incremental Term Loans” and the
commitments relating thereto, the “Incremental Term Loan Commitments”); and
 
WHEREAS, the Persons party to this Credit Agreement Supplement as lenders with
respect to the Incremental Term Loans (such Persons and any assignees thereof,
the “Incremental Term Loan Lenders”) have indicated their willingness to lend
such Incremental Term Loans on the terms and subject to the conditions herein.
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
 
Subject to the terms and conditions set forth herein, each Incremental Term Loan
Lender severally agrees to make Incremental Term Loans to the Borrower on the
Term Facility Increase Effective Date (as defined below) in the amount of such
Incremental Term Loan Lender’s Incremental Term Loan Commitment as set forth on
Schedule A.  Pursuant to Section 2.14(f)(i) of the Credit Agreement, the
Incremental Term Loans shall be Term B Loans for all purposes under the Credit
Agreement and each other Loan Document and shall have terms identical to the
Term B Loans outstanding under the Credit Agreement immediately prior to the
 
 
 
 

--------------------------------------------------------------------------------

 
 
date hereof (the “Existing Term B Loans” and, together with the Incremental Term
Loans, the “Term B Loans”), which shall include among other things the following
terms:
 
1.  
Amortization and Maturity Date.  Pursuant to Section 2.14(d) of the Credit
Agreement, Section 2.07(a) of the Credit Agreement shall be deemed amended to
increase the remaining unpaid installments of principal outstanding under the
Term B Facility by an aggregate amount equal to the principal amount of the
Incremental Term Loans, such aggregate amount to be applied to increase such
installments ratably in accordance with the amounts in effect immediately prior
to the Term Facility Increase Effective Date.

 
2.  
Credit Agreement Governs.  The Incremental Term Loans shall have identical terms
as the Existing Term B Loans and shall otherwise be subject to the provisions of
the Credit Agreement and the other Loan Documents, each reference to a “Term B
Loan” or “Term B Loans” in the Credit Agreement shall be deemed to include the
Incremental Term Loans and other related terms will have correlative meanings
mutatis mutandis.

 
3.  
Conditions to Effectiveness.  This Credit Agreement Supplement shall become
effective on December 14, 2012 (the “Term Facility Increase Effective Date”)
when:

 
(i)  
this Credit Agreement Supplement shall have been executed and delivered by the
Borrower, the other Loan Parties, each Incremental Term Loan Lender party hereto
and the Administrative Agent;

 
(ii)  
the Administrative Agent shall have received evidence, including UCC, tax and
judgment lien searches from the jurisdiction of formation and/or jurisdiction of
the chief executive office, as applicable, of each Loan Party, that none of the
Collateral is subject to any Liens (in each case other than Permitted Liens);

 
(iii)  
the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that: (a) each of the conditions set forth in
Sections 4.02(a) and (b) of the Credit Agreement have been satisfied (provided,
for the avoidance of doubt that the conditions set forth in Section 4.02(c) of
the Credit Agreement must be satisfied before any Credit Extension with respect
to the Incremental Term Loans), (b) no Default has occurred and is continuing or
would result from the Borrowings to be made on the Term Facility Increase
Effective Date and (c) after giving effect to the Borrowings of the Incremental
Term Loans to be made on the Term Facility Increase Effective Date, (A) the
Borrower is in compliance with each of the covenants set forth in Section 7.11
of the Credit Agreement on a Pro Forma Basis and (B) Total Outstandings plus the
aggregate unused Revolving Credit Commitments do not exceed the Maximum First
Lien Principal Indebtedness (as defined in the Intercreditor Agreement);

 
(iv)  
the Administrative Agent’s receipt of certified copies of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to

 
 
 
-2-

--------------------------------------------------------------------------------

 
 
execute and deliver this Credit Agreement Supplement and the other documents
contemplated hereby;

 
(v)  
the Administrative Agent’s receipt of (a) certificates attesting to the Solvency
of each Loan Party before and after giving effect to the incurrence of the
Incremental Term Loans, from its chief financial officer, and (b) a certificate
of a Responsible Officer of each Loan Party either (x) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by each Loan Party and the validity against such Loan
Party of this Credit Agreement Supplement and the other documents contemplated
hereby, and such consents, licenses and approvals shall be in full force and
effect, or (y) stating that no such consents, licenses or approvals are so
required;

 
(vi)  
all fees and reasonable and documented out-of-pocket expenses of the
Administrative Agent and Bank of America, N.A. (the “Arranger”), including  all
reasonable and documented fees and expenses of counsel to the Administrative
Agent and the Arranger, shall have been paid or reimbursed, on or prior to the
date hereof;

 
(vii)  
the Administrative Agent’s receipt of (a) a favorable opinion of Ian R.
Scheinmann, Esq., Vice President, Legal Affairs of Holdings, addressed to the
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and this Credit Agreement Supplement and the other documents
contemplated hereby as the Administrative Agent may reasonably request and (b) a
favorable opinion of Hughes Hubbard & Reed LLP, special counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and this Credit Agreement Supplement and the
other documents contemplated hereby as the Administrative Agent may reasonably
request; and

 
(viii)  
to the extent any Incremental Term Loan Lender is an Additional Term Lender (as
defined in Section 2.14(b) of the Credit Agreement), the Administrative Agent’s
receipt of a joinder agreement in the form of Exhibit L to the Credit Agreement.

 
4.  
Representations and Warranties.  By its execution of this Credit Agreement
Supplement, the Borrower hereby represents and warrants that:

 
(i)  
the execution, delivery and performance by each Loan Party of this Credit
Agreement Supplement have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
such Loan Party’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or result in the creation of any Lien under (i) any
Contractual Obligation to which such Loan Party is a party or binding upon such
Loan Party or the properties of such Loan Party or any of its Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Loan Party or its property is subject; or
(c) violate

 
 
-3-

--------------------------------------------------------------------------------

 
 
 
any Law, except in each case referred to in the foregoing clauses (b) and (c),
to the extent that such conflict, breach, contravention or violation could not
reasonably be expected to have a Material Adverse Effect; and

 
(ii)  
no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Credit Agreement Supplement, or for
the Borrowing of the Incremental Term Loans, except for (a) filings and
recordings necessary to perfect Liens created under the Collateral Documents,
and (b) such authorizations, approvals, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect.

 
5.  
Use of Proceeds.  The Borrower covenants and agrees that it will use the
proceeds of the Incremental Term Loans to repay Revolving Credit Loans and to
pay fees and expenses relating thereto and to this Credit Agreement Supplement.

 
6.  
Term Facility Increase Request. By its execution of this Credit Agreement
Supplement, the Borrower hereby delivers and the Administrative Agent hereby
acknowledges receipt of this Credit Agreement Supplement as a Term Facility
Increase Notice pursuant to Section 2.14(a) of the Credit Agreement.

 
7.  
Acknowledgments.  Each Loan Party hereby expressly acknowledges the terms of
this Credit Agreement Supplement and reaffirms, as of the date hereof, (i) the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Credit Agreement Supplement and the transactions
contemplated hereby and (ii) its guarantee of the Obligations (including,
without limitation, the Incremental Term Loans) under the Collateral Documents
and its grant of Liens on the Collateral to secure the Obligations (including,
without limitation, the Obligations with respect to the Incremental Term Loans)
pursuant to the Collateral Documents.

 
8.  
Amendment, Modification and Waiver.  This Credit Agreement Supplement may not be
amended, modified or waived except in accordance with Section 11.01 of the
Credit Agreement.

 
9.  
Liens Unimpaired.  After giving effect to this Credit Agreement Supplement,
neither the modification of the Credit Agreement effected pursuant to this
Credit Agreement Supplement nor the execution, delivery, performance or
effectiveness of this Credit Agreement Supplement:

 
(a)  
impairs the validity, effectiveness or priority of the Liens granted pursuant to
any Loan Document, and such Liens continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred;
or

 
(b)  
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

 
 
 
-4-

--------------------------------------------------------------------------------

 
 
10.  
Entire Agreement.  This Credit Agreement Supplement, the Credit Agreement and
the other Loan Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties hereto with respect to the subject matter hereof.  Except as expressly
set forth herein, this Credit Agreement Supplement shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of any party under, the Credit Agreement, nor alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  It is
understood and agreed that each reference in each Loan Document to the Credit
Agreement, whether direct or indirect, shall hereafter be deemed to be a
reference to the Credit Agreement as amended hereby and that this Credit
Agreement Supplement is a Loan Document.

 
11.  
GOVERNING LAW.  THIS CREDIT AGREEMENT SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  SECTIONS 11.14 AND 11.15 OF
THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS CREDIT
AGREEMENT SUPPLEMENT AND SHALL APPLY HERETO.

 
12.  
Severability.  If any provision of this Credit Agreement Supplement is held to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this Credit Agreement Supplement shall not be
affected or impaired thereby.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 
13.  
Counterparts.  This Credit Agreement Supplement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by facsimile or
other electronic means of an executed counterpart of a signature page to this
Credit Agreement Supplement shall be effective as delivery of an original
executed counterpart of this Credit Agreement Supplement.

 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Credit Agreement Supplement as of the date
first written above.
 
 

 
BANK OF AMERICA, N.A.,
as Administrative Agent
                     
By:
/s/ Don B. Pinzon
     
Name:
Don B. Pinzon
     
Title:
Vice President
 













[Credit Agreement Supplement - December 2012]
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A.,
as a Lender
                     
By:
/s/ Tyler D. Levings
     
Name:
Tyler D. Levings
     
Title:
Director
 













[Credit Agreement Supplement - December 2012]
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
CENVEO CORPORATION
                     
By:
/s/ Scott J. Goodwin
     
Name:
Scott J. Goodwin
     
Title:
Chief Financial Officer  





 

 
CENVEO, INC.
                     
By:
/s/ Scott J. Goodwin
     
Name:
Scott J. Goodwin
     
Title:
Chief Financial Officer  




 

 




[Credit Agreement Supplement - December 2012]
 
 
 

--------------------------------------------------------------------------------

 

 
AGREED AND ACCEPTED:
 
CENVEO COMMERCIAL OHIO, LLC, a Colorado limited liability company
CNMW INVESTMENTS, INC., a Delaware corporation
CENVEO GOVERNMENT PRINTING, INC., a Colorado corporation
CENVEO SERVICES, LLC, a Colorado limited liability company
DISCOUNT LABELS, LLC, an Indiana limited liability company
CENVEO OMEMEE LLC, a Delaware limited liability company
COLORHOUSE CHINA, INC., a Colorado corporation
RX JV HOLDING, INC., a Delaware corporation
CRX JV, LLC, a Delaware limited liability company
CRX HOLDING, INC., a Delaware corporation
RX TECHNOLOGY CORP., a Delaware corporation
CADMUS PRINTING GROUP, INC., a Virginia corporation
CADMUS FINANCIAL DISTRIBUTION, INC.  a Virginia corporation
GARAMOND/PRIDEMARK PRESS, INC., a Maryland corporation
WASHBURN GRAPHICS, INC., a North Carolina corporation
CADMUS JOURNAL SERVICES, INC., a Virginia corporation
CADMUS DELAWARE, INC., a Delaware corporation
CADMUS UK, INC., a Virginia corporation
EXPERT GRAPHICS, INC., a Virginia corporation
CADMUS MARKETING GROUP, INC., a Virginia corporation
CADMUS DIRECT MARKETING, INC., a North Carolina corporation
CADMUS MARKETING, INC., a Virginia corporation
CADMUS/O’KEEFE MARKETING, INC., a Virginia corporation
OLD TSI, INC., a Georgia corporation
CADMUS INVESTMENTS, LLC, a Delaware limited liability company
PORT CITY PRESS, INC., a Maryland corporation
CADMUS INTERNATIONAL HOLDINGS, INC., a Virginia corporation
CDMS MANAGEMENT, LLC, a Delaware limited liability company
MADISON/GRAHAM COLORGRAPHICS, INC., a California corporation
PC INK CORP., a Delaware corporation
CENVEO NIC, INC., a Georgia corporation
VSUB HOLDING COMPANY, a Virginia corporation
MADISON/GRAHAM COLORGRAPHICS INTERSTATE SERVICES, INC.,
a California corporation
 


By:
/s/ Scott J. Goodwin
   
Name:
Scott J. Goodwin
   
Title:
Chief Financial Officer
 








 
[Credit Agreement Supplement - December 2012]
 
 
 

--------------------------------------------------------------------------------

 
 
COMMERCIAL ENVELOPE MANUFACTURING CO. INC., a New York corporation
CENVEO CEM, INC., a Delaware corporation
CENVEO CEM, LLC, a Delaware limited liability company
REX 2010, LLC, a Florida limited liability company
136 EASTPORT ROAD, LLC, a Delaware limited liability company
LIGHTNING LABELS, LLC, a Delaware limited liability company
NASHUA CORPORATION, a Massachusetts corporation
NASHUA INTERNATIONAL, INC., a Delaware corporation
IMPAXX, INC., a Delaware corporation
CMS GILBRETH PACKAGING SYSTEMS, INC., a Delaware corporation
ENVELOPE PRODUCT GROUP, LLC, a Delaware limited liability company
VAUGHAN PRINTERS INCORPORATED, a Florida corporation
SCIENCE CRAFTSMAN INCORPORATED, a New York corporation
 
 


By:
/s/ Scott J. Goodwin
   
Name:
Scott J. Goodwin
   
Title:
Chief Financial Officer
 



 
 
 
 
 
[Credit Agreement Supplement - December 2012]
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
to CREDIT AGREEMENT SUPPLEMENT
 
Name of New Loan Lender
Type of Commitment
Amount
Bank of America, N.A.
 
Incremental Term Loan Commitment
$15,000,000



 